United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

iN RE:
TRENDSETTER HR, LLC, et al.

Debtor. (Bankr. Case No. l6-34457-sng i)

 

TRENDSETTER HR, LLC, et al.,
Appellants,

v. CIVIL ACTION NO. 3:17~CV-23 OO~S

ZURICH AMERICAN INSURANCE
COMPANY, et al.,

CO¢€O'>¢ODGOJ¢¢O'BFOJ€O?¢OJCO>CO>CO'>CO'JCOJCOOUOOCO§¢OO

Appellees.
MEMORANDUM OPINION AND ORDER

Pending before the Court is Trendsetter HR, LLC, Trend Personnel Services, Inc., and TSL

Staff Leasing Inc.’s (collectively, “Trend”) Appeal of the F indings of Fact, Conclusions of Law
and Order on Debtors’ Objection to Zurich’S Proofs of Claim, Signed on August 15, 2017, by the
United States Bankruptcy Court for the Nolthern District of Texas (the “Bankruptcy Court”)
granting Zurich Arnerican Insurance Company (“Zurich”) an allowed unsecured claim against
Trend in the aggregate amount of $7,603,017 (after permitting setoff of its $310,413 loss fund).
Having considered the relevant pleadings, the Court finds that the Bankruptcy Court’s decision

should be affirmedE

 

' On December 20, 2018, this Court presided over a criminal sentencing hearing in Um`ted States v. Jamieson, Case
No. 3118-CR-00253-S(01). By an extraordinary coincidence, the owner and president of Trendsetter HR deEivercd a
victim impact statement at the hearing The issues in the criminai matter and the instant bankruptcy appeal are
completely unrelated Though the Couit considered the victim impact Statement in the criminal mattcr, it did not
consider the victim impact statement in rendering this decision

 

I. BACKGR{)UND

Pursuant to Special Order 3-318, this case was transferred from the docket of Judge Sidney
A. Fitzwater to the docket of this Court on March 8, 2018.

Trend is in the business of providing staffing solutions and Professional Employment
Organization services to clients across the country. As such, Trend requires workers’
compensation insurance both for its own employees and for its co-employees. Zurich provided
workers’ compensation insurance to Trend for four consecutive years, between I\/lay 29, 2011, and
June l, 2015. Zurich provided this insurance pursuant to poiicies and side agreements Pursuant
to the poiices, Zurich Wouid pay claims in the first instance and then look to Trend for
reimbursement Trend was also required to fund reserves and loss funds, Which Zurich would hold
and could apply to future losses when and as they occurred.

Trend stopped paying Zurich in l\/[arch 2015 and did not renew the policies in May 2015.
Extensive litigation and arbitration ensued. An American Arbitration Association arbitration panel
ordered Trend to post $4.5 million in pre-hearing security. Trend was unable to post this amount
of money and sought Chapter ll protection On November 17, 2016, Trend commenced its
bankruptcy case before the Bankruptcy Court.

On January 25, 2017, Zurich filed claims in the amount of $11,783,918.68 for unpaid
prepetition invoices and future damages Trend objected, and the Banl<ruptcy Court tried the
claims in June 2017. On May 25, 2017, Zurich amended its claims downward to $9,045,846.¢58.2

The amended claims became the operative claims for trial purposes

 

2 Zurich filed identical claims and identical amended claims against each of the three Debtors.

2

 

The Banl<ruptcy Court tried two issues: (i) the size of Zurich’s liquidated claim; and (ii)
the size of Zurich’s estimated, future claim. Both parties disputed the size of the claims, and Trend
disputed any liability for medical bill review fees.3 The Banl<ruptcy Court issued its Findings of
Fact, Conclusions of Law and Order on Debtors’ Objection to Zurich’s Proof of Claim on August
15, 2017. The Banl<ruptcy Court agreed with Zurich as to the liquidated amount of its claims
($5,700,719) and agreed with Trend as to the estimated amount of Zurich’s future claims
($1,691,000). The Banl<ruptcy Court rejected Trend’s arguments regarding the 25% medical bill
review fees and concluded that the voluntary payment doctrine applied

Ultimately, the Bankruptcy Court liquidated Zurich’s present and future claims to a
combined amount of $7,913,430. Since Zurich was holding loss funds of 3310,413, the
Banl<ruptcy Court applied the setoff and allowed the final unsecured claim at $7,603,017.

On August 29, 20l7, Trend filed its thice oprpeal [ECF No. l]. On December 1, 2017,
Trend filed its Appellant’s Brief and designated the following issues for appeal:

l. Did the Banl<ruptcy Court err in holding that Zurich is entitled to a claim for unpaid
invoices in the amount of $5,700,7l9 in accordance with the parties’ contracts, where such
amount includes reserves and loss funds for future losses, when the Banl<ruptcy Court also
separately held that Zurich is entitled to a claim for projected future losses against Trend
in the amount cf $1,691,000, thus awarding Zurich double the amount for its future losses?

2. Did the Banl<ruptcy Court err in allowing Zurich any claim for 25% of medical bill review
“savings” when: (i) the relevant contracts do not provide for the same; (ii) there is no

written, signed contract providing for the same; (iii) the Statute of Frauds prevents

 

3 Zurich charged Trend a fee of25% of any savings achieved by Zurich’s provision of medical bill review services

3

 

enforcement of the same; and (iv) there are no “savings” under the terms of any governing

contract and/or industry standards, and in light of Zurich rejecting otherwise already

unenforceable claims?
3. Did the Bankruptcy Court err in denying the Debtors’ defense to said 25% of medical bill
review “savings” fees as unconscionable and as against public policy?

On March 7, 20l 8, Zurich filed its Appellee’s Brief [ECF No. 22]. Trend filed a reply on
March 21, 2018 [ECF No. 26].

II. LEGAL STANDARD

A district court has jurisdiction to hear appeals from “final judgments, orders, and decrees”
of a bankruptcy court. 28 U.S.C. § l58(a)(l). A bankruptcy court’s “[f]indings of fact are
reviewed for clear error, and conclusions of law are reviewed de novo.” Drive Fin. Servs., L.P. v.
Jordan, 521 F.3d 343, 346 (5th Cir. 2008). A finding of fact is clearly erroneous when “the
reviewing court upon examination of the entire evidence is left With the definite and firm
conviction that a mistake has been committed.” Justiss Oil Co., Inc. v. Ker)'-McGee Ref Corp.,
75 F.3d 1057, 1062 (Sth Cir. 1996) (citing Unired Sta.tes v. U.S. Gypsum Co., 333 U.S. 364, 395
(1948)).

“{I]n a bankruptcy appeal, a district court cannot consider issues and arguments that were
not initially presented to the bankruptcy court.” Freewood Grp., LLC v. Pcrrk Place Motorcars,
Ltd., Civ. A. No. 3:17-CV-2435-L, 2018 WL 4002475, at * l0 (N.D. Tex. Aug. 22, 2018) (citations
omitted). “To preserve an argument, it ‘must be raised to such a degree that the trial court may
rule on it.”’ XL Specz`ally fns. Co. v. Kiewr'r Offs'hore Servs., Ltd., 5l3 F.3d 146, 153 (5th Cir.

2008) (quoting fn re Fairchild Ar'rcmft Corp., 6 F.3d lll9, 1128 (Sth Cir. l993)).

 

 

III. ANALYSIS

A. Did the Bankruptcy Court Err in Awam'ing Claimsfor Unpaia' Invoices and Projecten'
Future Losses?

'l`rend argues that the Banl<ruptcy Court erred by “essentially doubl[ing] its express futures
award.” Br. of Appellants 34. Trend contends that the Banl<ruptcy Court “double dipp[ed]” by
“awarding Zurich both unpaid deposits that were to be used towards future claims, and the future
claims themselves.” Id. at ll~l2. While findings of fact ordinarily are reviewed under the clearly
erroneous standard, estimates of unliquidated claim amounts accelerated by a bankruptcy filing
are reviewed under an abuse of discretion standard. In re Brints Cor‘r‘on Mktg., lnc., 737 F.2d 133 8,
1341 (Sth Cir. 1984). This Court finds no clear error or abuse of discretionl To the extent that
Trend contests the Banl<ruptcy Court’s legal conclusions, this Court has conducted a de novo
review of the relevant conclusions This Court finds that the Bankruptcy Court’s legal conclusions
are compelled by the factual finding-gsl Therefore, the Court affirms the decision below for the
reasons stated by the Bankruptcy Court in its Findings of Fact and Conclusions of Law.

B. Did the Bankruptcy Court Err in Awarding Zurich Medical Bill Review Fees?

Next, 'i`rend argues that the Bankruptcy Court erred in allowing Zurich’s claim for the
medical bill review fees4 because the relevant contracts do not provide for such fees, there is no
written, signed contract providing for such fees, the Statute of Frauds applies, and there were no
savings Trend also argues that the Bankruptcy Court erred in determining that the voluntary

payment doctrine barred Trend from seeking relief from the medical bill review fees.

 

“ While 'l`rend refers to the fees charged as “medical bill review fees,” Zurich notes that the percentage was based on
total savings from all medical cost containment services Br. of Appellees 49. This distinction does not impact the
Court’s analysis

 

 

This Court finds that the Bankruptcy Court did not commit clear error in finding that the
parties had an enforceable contract requiring 'l`rend to pay the savings~based medical bill review
fees. To the extent that Trend challenges the Bankruptcy Court’s legal conclusions, this Court,
after conducting a de novo review, affirms those conclusionsl “[O]ne cannot accept the benefits
of a contract made by himself or his agent and then attempt to prevent the other party to the contract
from showing what the agreement was or from enforcing the terms of the agreement.” Nat 7 chk
& Trust Co. ofNorwich v. Woods, 493 N.Y.S.2d 76, 77~78 (Sup, Ct. 1985) (citation omitted). The
Bankruptcy Court found that Trertd agreed to the fees and that the bill review service “provided
value to Trend.” R. 15. Therefore, Trend cannot avoid the medical bill review fees now by arguing
that the Statute of Frauds applies or that the parties did not have an enforceable contract

Further, “[t]he [voluntaiy payment] doctrine bars recovery of payments voluntarily made
with full knowledge of the facts, and in the absence of fraud or mistake of material fact or law.”
Dr`llon v. U-A Columbia Cablevision of Wesrchesler, Inc., 790 N.E.2d l155, 1l56 (N.Y. 2003)
(citation omitted). In its factual iindings, the Banl<ruptcy Court determined that Trend paid the
fees and that various reports, agreements, and other communications detailed the savings and the
fees being charged. The Court finds no clear error in these factual findings In its conclusions of
law, the Bankruptcy Court found that Trend had full knowledge of the relevant facts or law. After
conducting a de novo review, this Court agrees that there is no evidence of a mistake of material
fact or law. Therefore, the Court finds that the voluntary payment doctrine applies in this case.

F or these reasons, and for all of the reasons stated by the Bankruptcy Court in its F indings

of Fact and Conclusions of Law, this Court affirms the decision below.

 

 

 

C. Did the Bankmptcy Court Err in Rejectz`ng Trend’s Defense to Medical Bill Review
Fees?

Finally, Trend argues that the Bankruptcy Court erred in holding that the 25% medical bill
review fees were not unconscionablel This Court reviews the facts underlying the
unconscionability determination for clear error and reviews the Bankruptcy Court’s legal
conclusion that the fees were not unconscionable de novo. See Sablosky v. Edward S. Gordon Co.,
535 N.E.Zd 643, 647 (N.Y. 1989) (“[W]hether a contract or clause is unconscionable is to be
decided by the court . . . .”).

Under New York law, unconscionable contracts are unenforceable See Gillman v. Chase
Manhatfan chk, N.A., 534 N.E.Zd 824, 828 (N.Y. 1988). An unconscionable contract is a contract
that “is so grossly unreasonable or unconscionable in the light of the mores and business practices
of the time and place as to be [unenforceable] according to its literal terms.” Mandel v. Liebman,
100 N.E.2d l49, 152 (N.Y. 1951) (citing l Corbin on Contracts § l28 at 400). “A determination
of unconscionability generally requires a showing that the contract was both procedurally and
substantively unconscionable when made . . . .” Gz'flmcm, 534 N.E.Zd at 828. When analyzing
procedural unconscionability, courts review the contract formation process and determine whether
there was an “absence of meaningful choice on the part of one of the parties,” Id. (citations
omitted). When considering substantive unconscionability, courts analyze “the substance of the
bargain to determine whether the terms were unreasonably favorable to the party against whom
unconscionability is urged.” Id. at 829.

Trend contends that “the evidence clearly demonstrate[s] both procedural and substantive
unconscionability with respect to Zurich’s 25% fee for writing medical bills down to the state

mandated fee schedule and related regulations.” Br. of Appellants 54. Trend makes ten arguments

 

 

 

 

in support of this contention: (l) the agreement is not clear that Zurich would be charging the fee
for writing down unenforceable bills', (2) there was some level of deception by Zurich; (3) there
was disparity of bargaining power; (4) the 25% fee is not industry standard, was not discussed,
was not understood by Trend, and is not something Trend had reasonable suspicion would be
charged; (5) Zurich is already compensated for medical bill review; (6) Zurich would write the
bills to fee schedule anyway to protect itself; (7) Trend received no value for fee schedule issues‘,
(8) Zurich conducts medical bill review at no (or miniscule) incremental cost; (9) Zurich makes a
profit on these services; and (10) Zurich’s total charges for these services constitute a hidden profit
center. Trend also argues that the Bankruptcy Court “essentially allowed Zurich to profit from
illegal billings” because the bills Zurich rejected were illegal. Br. of Appellants 55.

In its findings of fact, the Bankruptcy Court noted that the medical cost containment
process, including medical bill review, is complex, Zurich expends significant effort and expense
in conducting medical bill review, Zurich did not have a “far better knowledge of workers’
compensation claims billing” than Trend, Trend was intimately involved in overseeing its
insurance programs, and there is nothing about the policies, agreements, proposals, final
confirmations, or Trend’s business that could support a claim of substantive unconscionability R.
l6~l7. ln other findings of fact relevant to Trend’s arguments, the Bankruptcy Court found that
Zurich’s practices are consistent with industry custom and practice, Zurich charges nothing unless
savings are achieved, and the use of contingency fees provides value to Zurich’s clients. jul at 14-
15, 18. The Court has examined the evidence and concludes that these findings are not clearly
erroneous

This Court finds that applying these findings of fact to the unconscionability analysis

compels the conclusion that the medical bill review fees are not unconscionable. As to procedural

8

 

 

unconscionability, the Court finds no absence of meaningful choice on the part of Trend. Trend
is a professional employer organization and its business is largely focused on providing Zurich’s
workers’ compensation insurance to Trend’s clients Thus, Trend was experienced in this field,
and its claims that the terms were deceptive are uncompelling. As to substantive
unconscionability, the Court finds that the fee-related terms in the various agreements are not
um‘easonably favorable to Zurich. The terms are consistent with industry standards and reflect the
amount of effort Zurich expends, and the amount of value it delivers, in providing medical bill
review services Therefore, the Bankruptcy Court correctly held that the medical bill review fees
are not unconscionable and, as a result, properly rejected Trend’s defense to the fees
IV. C()NCLUSI()N
F or the foregoing reasons, the Court affirms the Bankruptcy Court’s decision

SO ORDERED.

sloNED unitary 5 ,2019. M&/

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

